
 
Exhibit 10.1


LICENSE AGREEMENT




This Agreement is effective as of the 28th day of September, 2009 (the
“Effective Date”) by and between Bio Holding, Inc., a corporation organized and
existing under the laws of the State of North Carolina and having a business
address at 1302 Nash Street N, Wilson, North Carolina 27893-2364 (“BIO HOLDING”)
and Omni Bio Pharmaceutical, Inc., a corporation organized and existing under
the laws of the State of Colorado, and having a business address at 5350 South
Roslyn Street, Suite 400, Greenwood Village, Colorado 80111 (“OMNI”).


Whereas BIO HOLDING owns various proprietary and intellectual property rights
including those pertaining to treatment of various clinical conditions such as,
but not limited to, diabetes in respect to which it is prepared to grant the
licenses provided for herein to OMNI; and


Whereas OMNI wishes to acquire licenses under and to obtain access to BIO
HOLDING’s proprietary and intellectual property rights for treatment of
diabetes;


Now therefore, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the adequacy and receipt of which is
hereby acknowledged, the parties agree to the following terms and conditions.
 
ARTICLE I
GENERAL DEFINITIONS AND RELATIONSHIPS AMONG DEFINITIONS
 

 
“AGREEMENT” means this document, its attachments, all addenda, schedules,
exhibits, appendices, and any amendments to the foregoing.

 

 
“CONFIDENTIAL INFORMATION” means any and all information which is disclosed by
either party to the other verbally, electronically, visually, or in a written or
other tangible form which is either identified or should be reasonably
understood to be confidential or proprietary. CONFIDENTIAL INFORMATION includes,
but is not limited to, the specific terms and/or conditions of this AGREEMENT,
trade secrets, ideas, processes, formulas, programs, software, source of supply,
technology, discoveries, developments, inventions, techniques, marketing plans,
strategies, forecasts, unpublished financial statements, prices, costs, and
customer lists.

 

 
“TERRITORY” means worldwide.

 

 
“EXCLUDED FIELD OF USE” means any purposes other than treatment that is related
directly to treatment of diabetes.  EXCLUDED FIELD OF USE includes treatments of
any clinical conditions that is not directly related to diabetes such as, but
not limited to, treatment of any complications or secondary clinical conditions
associated with diabetes, other than those uses which may be complications or
secondary clinical conditions that were previously licensed to Omni by
agreements between the Regents of University of Colorado and APRO Pharmaceutical
or MaxCure (now “OMNI”) relating to Executed License Agreements (attached as
Exhibit A) hereinafter referred to as “OMNI’s Secondary Clinical Conditions.”

 

 
“FIELD OF USE” means solely for treatment of diabetes.  FIELD OF USE does not
include treatment of any complications or secondary clinical conditions related
to diabetes, other  than OMNI’s Secondary Clinical Conditions.

 

 
- 1 -

--------------------------------------------------------------------------------

 



 

 
“GROSS REVENUE” means the total gross revenue derived by OMNI related to selling
or use of LICENSED PRODUCTS in the FIELD OF USE and the total gross revenue
derived by OMNI by sub-licensing the LICENSED TECHNOLOGY in the FIELD OF USE
within the TERRITORY in an arm’s length transaction.  A LICENSED PRODUCTS and/or
LICENSED TECHNOLOGY shall be considered sold hereunder when invoiced or, if not
invoiced, when performed, when paid for, or when a sub-license is
executed.  Where LICENSED PRODUCTS and/or LICENSED TECHNOLOGY are not sold, but
are otherwise disposed of, the GROSS REVENUE of such LICENSED PRODUCTS and/or
LICENSED TECHNOLOGY for the purposes of computing royalties shall be the selling
price at which products of similar kind and quality, sold in similar quantities,
are currently being offered for sale by OMNI or the sub-licensing price at which
technologies of similar nature and scope are currently being offered for
sub-licensing by OMNI or those within the pharmaceutical industry.  Where such
LICENSED PRODUCTS are not currently offered for sale by OMNI, the GROSS REVENUE
of such LICENSED PRODUCTS for the purposes of computing royalties shall be the
average selling price at which products of similar kind and quality, sold in
similar quantities, are currently being sold or offered for sale by
others.  Where such LICENSED TECHNOLOGY is not currently offered for
sub-licensing by OMNI, the GROSS REVENUE of such LICENSED TECHNOLOGY for the
purposes of computing royalties shall be the average sub-licensing price at
which technology of similar kind are currently being licensed or offered for
license by others.

 

 
“TERM” means the last expiration date of the LICENSED PATENTS, except as
otherwise provided in Article VI.

 

 
BIO HOLDING and OMNI are hereunder commonly referred to as “Parties” (in
singular and plural usage, as required by the context).

 

 
“LICENSED PATENT(S)” means valid U.S. and any corresponding foreign patents and
patent applications listed in Exhibit “B” attached to this AGREEMENT as well as
all future valid patents and patent applications which are developed or
generated by BIO HOLDING that are directed to FIELD OF USE.  As used herein, the
term “valid patent” refers to issued patents which have not been subject to a
decision by a court of competent jurisdiction declaring such patent invalid and
from which no appeal has been taken.

 

 
“BIO HOLDING Technology” shall mean all Technology now or hereafter owned by,
legally in the possession of, or developed by BIO HOLDING, which BIO HOLDING has
the right to license, including, but not necessarily limited to, the LICENSED
PATENTS, all know-how; trade secrets; inventions (conceived of or reduced to
practice, whether patented or not); developments; all foreign and domestic
patents and patent applications; and improvements and modifications; including,
without limitations, methods, processes; compositions; formulations;
characterization information; engineering, design and production information;
and product compositions.

 

 
“LICENSED TECHNOLOGY” shall mean BIO HOLDING Technology that relate directly to
FIELD OF USE.

 

 
“LICENSED PRODUCTS” shall mean a treatment of a patient with AAT or AAT
derivative or any material, compositions, or other matter which is the subject
of the LICENSED PATENT.

 

 
“LICENSE” shall mean the exclusive license granted by BIO HOLDING to OMNI, as
described in Article II.

 
 
ARTICLE II
GRANT TO OMNI
 
2.1
Grant.  Subject to the terms and conditions of this AGREEMENT, BIO HOLDING
hereby grants and agrees to grant to OMNI, during the TERM of this AGREEMENT, an
exclusive, non-assignable, LICENSE under the LICENSED PATENTS (i) to practice,
perform, make, have made, use, sell, import, and offer to sell LICENSED PRODUCTS
solely for the FIELD OF USE within the TERRITORY; and (ii) to sub-license the
LICENSED TECHNOLOGY to a third party (with prior written approval by BIO
HOLDING, which will not be unreasonably withheld) solely for the FIELD OF USE
within the TERRITORY.

 

 
- 2 -

--------------------------------------------------------------------------------

 

2.2
No Rights to Transfer License.  The rights and licenses granted by BIO HOLDING
in this AGREEMENT are personal to OMNI.  OMNI shall not assign or otherwise
transfer any license or right granted hereunder or any interest therein, without
the prior written consent of BIO HOLDING (which may be withheld in BIO HOLDING’s
sole and absolute discretion).  Any attempted assignment or transfer without
such prior written consent shall be void and shall automatically terminate all
rights of OMNI under this AGREEMENT.

 
2.3
Sublicensing.  Upon prior written approval by BIO HOLDING, such approval not to
be unreasonably withheld, OMNI may sublicense to one or more third parties, the
rights granted in Section 2.1 subject to the following limitations:

 
 
a.
OMNI agrees that any sublicenses granted by it shall impose restrictions and
conditions upon sublicensees equivalent in scope to those imposed upon OMNI;

 
b.
OMNI agrees that, in the event BIO HOLDING terminates this Agreement pursuant to
section 6.2 or 6.3, any sublicenses granted, in BIO HOLDING's sole discretion,
shall be directly enforceable by BIO HOLDING;

 
c.
OMNI agrees that any sublicenses granted shall adequately protect BIO HOLDING's
security and property interest in BIO HOLDING's Intellectual Property Rights;
and

 
d.
Any sublicenses granted by OMNI shall provide only for cash consideration from
sublicensees unless BIO HOLDING has expressly consented otherwise in writing in
advance.   Any sublicenses made in other than arm’s-length transactions, the
value of the transaction attributed under this Section to such a transaction
shall be that which would have been received in an arm’s-length transaction,
based on a like transaction at that time.

 
For purposes of this Agreement, the term “sublicense” shall mean the license by
OMNI to a third party of all or a portion of the LICENSED TECHNOLOGY licensed to
it by BIO HOLDING hereunder in consideration of payments from such sublicensee
to OMNI, and shall not include OMNI’s engagement of or joint venture with
subcontractors to perform various services for OMNI in connection with its
development of the LICENSED PRODUCTS and LICENSED TECHNOLOGY, including, but not
limited to, laboratory work, pre-clinical and clinical testing, assistance with
the regulatory approval process, manufacturing, marketing and other similar
product development services provided that such services are for the sole
benefit of OMNI and such third party does not have any independent rights to use
LICENSED TECHNOLOGY.  OMNI agrees to assume all obligations for protecting the
BIO HOLDING’s Intellectual Property rights in any such joint venture work
consistent with the terms of this Agreement.
 
2.4
Copy of Sublicense.  OMNI agrees to forward to BIO HOLDING a copy of each fully
executed sublicense agreement postmarked within thirty (30) days of the
execution of such agreement.

 
 
ARTICLE III
REPORTS AND CONSIDERATION
 
3.1
License Fees.  As partial consideration for the licenses granted by this
AGREEMENT, OMNI shall pay BIO HOLDING twenty-five thousand dollars ($25,000.00)
within sixty (60) days of the Execution of this Agreement, of which fifteen
thousand dollars ($15,000.00) represents a partial payment of BIO HOLDING’s
patent prosecution cost for the Diabetes Patent and ten thousand dollars
($10,000.00) for scientific patent development work performed by Dr. Leland
Shapiro for the diabetes patent application.  In addition, within 30 days of the
Execution Date of this Agreement, OMNI shall issue to Mr. William L. Israel, Jr.
of BIO HOLDING warrants to purchase six hundred fifty thousand (650,000) shares
of Omni stock at an exercise price of $3.00 a share.  The warrants shall have an
expiration date of September 28, 2014. The warrants will contain a customary
cashless exercise provision. The warrants shall be issued to Mr. William L.
Israel, Jr. only if he executes and delivers a subscription agreement for the
warrants in customary form, including a representation that his individual net
worth, or joint net worth with his spouse, presently exceeds $1,000,000, and
provisions regarding the restricted nature of the warrants and underlying
shares, and a lock-up agreement that will restrict the sale or transfer of the
underlying shares until March 31, 2011.

 

 
- 3 -

--------------------------------------------------------------------------------

 

 3.2
Sponsored Research Agreement  OMNI shall execute within thirty (30) days of the
Execution of this Agreement a sponsored research agreement for the total of
eighty-eight thousand dollars ($88,000.00) with the University of Colorado for
the benefit of Dr. Leland Shapiro’s laboratory.

 


 
3.3
Royalty.  As additional consideration for the rights and licenses granted by
this AGREEMENT OMNI agrees to pay to BIO HOLDING royalties as follows:

 
 
(a)
Royalty from Direct Sales by OMNI

 
OMNI agrees to pay to BIO HOLDING a royalty of four percent (4%) of GROSS
REVENUE derived from selling or use of the LICENSED PRODUCTS in the FIELD OF
USE, excepting therefrom REVENUE derived from selling or use of the LICENSED
PRODUCTS in the FIELD OF USE which are the subjects of  OMNI’s Secondary
Clinical Conditions.  Such royalties shall begin to accrue on the EFFECTIVE DATE
and continue for the TERM of this AGREEMENT.  All royalty payments payable
pursuant to this AGREEMENT shall be payable to BIO HOLDING on a quarterly
basis.  Royalty payments must be made within thirty days after the end of the
quarter in which the royalty payment becomes due.  OMNI shall keep accurate and
correct records which are appropriate for the determination of royalty payments
due BIO HOLDING and shall report the amount of royalty payments due BIO HOLDING
on a quarterly basis within thirty days after the end of the
quarter.  Concurrently with the royalty, OMNI shall provide a written report to
BIO HOLDING, stating the quantity, description, and selling price of all
LICENSED PRODUCTS sold or otherwise disposed of and any GROSS REVENUE derived
from sub-licensing of the LICENSED TECHNOLOGY during the applicable quarter
period.

 
(b)
Royalties from Sub-Licensing

 
OMNI agrees to pay to BIO HOLDING a royalty of thirty percent (30%) of GROSS
REVENUE derived from all sublicensing of LICENSED TECHNOLOGY in the FIELD OF
USE.

 
3.4
Interest.  OMNI agrees to pay interest of ten percent (10%) per year or the
maximum rate allowed by law, whichever is less, on royalties payable but not
paid to BIO HOLDING when due.

 
3.5
Currency.  All fees payable hereunder by OMNI shall be made in United States
Dollars (USD) and are payable to BIO HOLDING, or BIO HOLDING’s successors, heirs
or assigns, as appropriate. If applicable, when calculating the fees payable
hereunder, the exchange rate to be used shall be the average of the USD exchange
rate for the final ten (10) business days of the applicable twelve (12) month
period, published in (i) the Financial Times; or (if not available) (ii) the New
York Times; or (if not available) (iii) the Wall Street Journal.

 
3.6
Records.  OMNI agrees to maintain true and accurate records, files, and books of
account containing all the data reasonably required for the full computation and
verification of the royalties payable hereunder. Furthermore, OMNI agrees to
allow such records, files, and books of account to be audited from time to time,
but no more frequent than once yearly, during normal business hours to the
extent necessary to verify the written reports required by Article 3.3, such
audit to be made at the expense of BIO HOLDING by any auditor appointed by BIO
HOLDING who shall be reasonably acceptable to OMNI, or by an independent
chartered accountant appointed by BIO HOLDING for the purpose of establishing
the correctness of the royalties paid or payable by OMNI under this AGREEMENT.
The auditor or accountant shall be obliged to maintain as confidential any and
all information discovered during such audit, but may disclose to BIO HOLDING
whether the royalties paid or payable hereunder are correct or not, and the
deviation from the correct sum, if any.  OMNI agrees to pay promptly any amount
found due to BIO HOLDING by such audit including interest according to Article
3.5 and BIO HOLDING agrees to credit against future royalties due from OMNI any
overpayment, which may be found or, if no future royalties will reasonably be
due, repay an amount equal to such overpayment.  The costs of any audit
hereunder shall be borne by BIO HOLDING unless the audit reveals the failure of
OMNI to provide BIO HOLDING with correct statement of sales performed. In the
latter case, OMNI shall pay the entire costs of the audit if the statement of
GROSS REVENUE is in error of five percent (5%) or more of the amounts due to BIO
HOLDING and shall pay one-half (1/2) of the costs of the audit if the statement
of GROSS REVENUE is in error of two percent (2%) or more but less than five
percent (5%).

 

 
- 4 -

--------------------------------------------------------------------------------

 



 
3.7
Material Breach.  Breach of any provision of Articles 3.1, 3.2, 3.3, 3.5, 3.6,
3.7, 11.6, or parts thereof, shall, without limitation thereto, be deemed a
material breach.

 
3.8
Business Plan and Timetable.  OMNI understands and acknowledges that commercial
maximization of the sale of the LICENSED PRODUCTS and sub-licensing of the
LICENSED TECHNOLOGY is extremely important to BIO HOLDING, and that BIO HOLDING
is relying on OMNI’s efforts in these endeavors.  Accordingly, the Parties shall
meet as soon as reasonably possible, but no less than ninety (90) days from the
Execution Date of this Agreement to develop a timetable to achieve
commercialization of LICENSED PRODUCTS and/or sub-licensing of LICENSED
TECHNOLOGY in the FIELD OF USE as soon as reasonably possible and will meet
regularly thereafter to update such plans and timetable.  OMNI shall use its
best good faith efforts to follow the plans and timetables and the updated plans
and timetable to achieve the objectives set forth therein.

 
 
ARTICLE IV
LICENSED PATENTS
 
4.1
Ownership.  BIO HOLDING shall own all BIO HOLDING Technology including the
LICENSED PATENTS.

 
4.2
Intellectual Property and Discoveries.

 
 
(a)
During the term of this Agreement, OMNI shall inform BIO HOLDING on a timely
basis and no less frequently than each calendar four month period of any
discoveries, inventions and know-how advances made by OMNI that utilize or
improve the LICENSED TECHNOLOGY.

 
(b)
During the term of this Agreement, BIO HOLDING shall inform OMNI on a timely
basis and no less frequently than each calendar four month period of any
discoveries, inventions and know-how advances made by BIO HOLDING that utilize
or improve the LICENSED TECHNOLOGY.

 
4.3
Patent Warranties and Disclaimers.  BIO HOLDING represents and warrants to OMNI
that, to the best of BIO HOLDING’s knowledge and belief, as of the Effective
Date BIO HOLDING has the right to grant the License; that the Licensed Patents
listed on Exhibit B are owned by BIO HOLDING; and that BIO HOLDING is not aware
of any claims by third parties to an ownership interest in the Licensed
Patents.  BIO HOLDING does not, however, warrant that a claim does not exist in
a third party’s patent that may be infringed by OMNI’s manufacture, use, import,
or sale of Licensed Products or practice of Licensed Methods.

 
4.4
Expenses of Patent Filing, Prosecution and Maintenance.  The expense of filing,
prosecuting and maintaining further patents and patent applications directed to
LICENSED TECHNOLOGY and LICENSED PRODUCTS, including continuation-in-part patent
applications thereof and additional foreign filings, shall be paid by
OMNI.  Such filings shall be considered exclusively licensed to OMNI by BIO
HOLDING under the terms of this Agreement.  In the event that OMNI withholds
approval for any expenditures which would have the effect of ceasing support for
the preparation, prosecution or maintenance of a Licensed Patent, and BIO
HOLDING desires to continue the preparation, prosecution or maintenance of such
Licensed Patent, BIO HOLDING shall have the right to pursue such preparation,
prosecution or maintenance at its own expense.  Patents which are obtained or
maintained by BIO HOLDING at its own expense shall be excluded from the scope of
the LICENSE.

 
4.5
Defense.  BIO HOLDING, at its sole discretion and option, may protect, where it
reasonably determines that it is commercially advisable to do so after
consultation with OMNI, the LICENSED TECHNOLOGY against any third party who
infringes the LICENSED PATENTS or wrongfully uses trade secrets to develop,
manufacture, use, import, or sell a LICENSED PRODUCT or practice a LICENSED
TECHNOLOGY for which OMNI has a LICENSE under this AGREEMENT.

 

 
- 5 -

--------------------------------------------------------------------------------

 



 
4.6
Recovery. In the event BIO HOLDING institutes an action at its expense against
third party infringers with respect to LICENSED PRODUCT or LICENSED TECHNOLOGY,
or takes appropriate action to defend the LICENSED TECHNOLOGY, OMNI hereby
agrees to cooperate fully with BIO HOLDING. Any recovery obtained by BIO HOLDING
as a result of such proceeding or other actions, whether obtained by settlement
or otherwise, shall be allocated in the following order of priority until all of
the recovery has been allocated:  (1) reasonable expenses incurred by BIO
HOLDING, including costs and reasonable attorneys’ fees; (2) reasonable expenses
incurred by OMNI in assisting in such action (including reasonable attorneys’
fees); and (3) the remainder shall be paid to BIO HOLDING and OMNI in equal
amounts. In the event any settlement or judgment entails the payment of
royalties on an ongoing basis, such payments shall be payable to OMNI and BIO
HOLDING in equal amounts.

 
4.7
OMNI Litigation.  If within ninety (90) days of becoming aware of the
infringement of the LICENSED TECHNOLOGY, BIO HOLDING decides not to institute an
infringement suit or take other reasonable action to protect the LICENSED
TECHNOLOGY, OMNI shall have the right to institute such suit or take other
appropriate action at its own expense in the name of BIO HOLDING or OMNI or
both.  In such event, BIO HOLDING shall reasonably cooperate with OMNI in its
efforts to protect the LICENSED TECHNOLOGY.  Any recovery obtained by OMNI as a
result of such proceeding, by settlement or otherwise, shall be allocated in the
following order of priority until all of the recovery has been
allocated:  (1) reasonable expenses incurred by OMNI, including costs and
reasonable attorneys’ fees; (2) reasonable expenses incurred by BIO HOLDING in
assisting in such action (including reasonable attorneys’ fees); (3) the
remainder shall be payable to OMNI and BIO HOLDING in equal amounts.  In the
event any settlement or judgment entails the payment of royalties on an ongoing
basis, such payments shall be payable to OMNI and BIO HOLDING in equal amounts.

 
4.8
First Right of Refusal.  OMNI shall have the first right of refusal to license
any BIO HOLDING Technology that is not part of this AGREEMENT.  If OMNI does not
elect to license the offered BIO HOLDING Technology within forty-five (45) days
of being offered, BIO HOLDING shall be free to negotiate a license with any
third party for that particular BIO HOLDING Technology.

 
 
ARTICLE V
WAIVER
 
No waiver by either party, express or implied, of any breach of any term,
condition, or obligation of this AGREEMENT by the other party shall be construed
as a waiver of any subsequent breach of that term, condition, or obligation, or
of any other term, condition, or obligation of this AGREEMENT of the same or
different nature.
 
ARTICLE VI
TERM AND TERMINATION OF AGREEMENT
 
6.1
Term.  This AGREEMENT shall extend from the EFFECTIVE DATE hereof for the TERM,
unless terminated earlier as provided below.

 
6.2
Termination.  Either Party shall have the right to terminate this AGREEMENT upon
any material breach of any term or condition of this AGREEMENT by the other
Party, which has not been corrected within thirty (30) days after receipt of a
notice in writing with reference to this Article 6.2 and such termination shall
be without prejudice to any other rights or claims the aggrieved Party may have
against the other Party.  Termination shall not affect any obligation owed by
either Party to the other prior to the termination.  Such termination shall
become effective at the end of such thirty days, unless the breaching party
shall fully cure such breach, default, or other defect of performance during
said thirty days.

 
6.3
Dissolution or Bankruptcy.  In the event OMNI becomes involved in insolvency,
dissolution, bankruptcy, or receivership proceedings affecting the operation of
its business, or in the event that OMNI discontinues business for any reason,
this AGREEMENT shall terminate immediately.

 
6.4
Survival.  Articles I, VII, IX and 10.3 shall survive the termination of this
AGREEMENT.

 

 
- 6 -

--------------------------------------------------------------------------------

 



 
 
ARTICLE VII
CONFIDENTIALITY, PUBLICITY AND PRESS RELEASES
 
7.1
Disclosure and Use.  The Parties agree that the terms and conditions set forth
in this AGREEMENT are CONFIDENTIAL INFORMATION. The CONFIDENTIAL INFORMATION
disclosed by the Parties (“Disclosing Party”) to another Party (“Receiving
Party”) constitutes the confidential and proprietary information of the
Disclosing Party and the Receiving Party agrees to treat all CONFIDENTIAL
INFORMATION of the other in the same manner as it treats its own similar
proprietary information, but in no case shall the degree of care be less than
reasonable care. The Receiving Party shall use CONFIDENTIAL INFORMATION of the
Disclosing Party only in performing under this AGREEMENT and shall retain the
CONFIDENTIAL INFORMATION in confidence and not disclose to any third party
without the Disclosing Party’s express written consent. The Receiving Party
shall disclose the Disclosing Party’s CONFIDENTIAL INFORMATION only to those
employees and contractors of the Receiving Party who have a need to know such
information for the purposes of this AGREEMENT, and such employees and
contractors must have entered into agreements with the Receiving Party
containing confidentiality provisions covering the CONFIDENTIAL INFORMATION, or
similar confidential information, with terms and conditions at least as
restrictive as those set forth herein.

 
7.2
Permitted Use and Disclosures.  Each party hereto may use or disclose
CONFIDENTIAL INFORMATION disclosed to it by the other Party to the extent such
use or disclosure is reasonably necessary in prosecuting or defending
litigation, complying with applicable law, stock exchange rules, governmental
regulation or court order, submitting information to tax or other governmental
authorities, or otherwise exercising its rights hereunder.

 
7.3
Confidentiality Exceptions.  Notwithstanding the foregoing, each Party’s
confidentiality obligations hereunder shall not apply to information which:

 
 
(i)
is already known to the Receiving Party prior to disclosure by the Disclosing
Party;

 
(ii)
becomes publicly available without fault of the Receiving Party;

 
(iii)
is rightfully obtained by the Receiving Party from a third party without
restriction as to disclosure, or is approved for release by written
authorization of the Disclosing Party;

 
(iv)
is developed independently by the Receiving Party without use of or access to
the Disclosing Party’s CONFIDENTIAL INFORMATION; or

 
(v)
is required to be disclosed by law or governmental regulation, provided that the
Receiving Party provides reasonable notice to Disclosing Party of such required
disclosure and reasonably cooperates with the Disclosing Party in limiting such
disclosure.

 
7.4
Publicity and Press Releases.  Neither Party shall issue any other press
releases relating to this AGREEMENT without prior written approval of the other
Party.

 

 
- 7 -

--------------------------------------------------------------------------------

 

 
ARTICLE VIII
NOTICE
 
Any notice, request or statement hereunder shall be deemed to be sufficiently
given or rendered when personally delivered, delivered by a major commercial
rapid delivery courier service or mailed by certified or registered mail, return
receipt requested, and if given or rendered to OMNI, addressed to:

 
Attn: ____________________
 
_________________________
 
_________________________
 
or, if given or rendered to BIO HOLDING, addressed to:
 
William L. Israel, Jr.
 
1302 Nash Street N,
 
Wilson, North Carolina 27893-2364
with a copy to:
 
Don D. Cha
 
Hamilton DeSanctis & Cha, LLP
 
225 Union Blvd.
 
Suite 305
 
Lakewood, CO 80228
 

or, in any case, to such changed address or person as BIO HOLDING or OMNI shall
have specified to the other by written notice.
 
ARTICLE IX
REPRESENTATIONS AND WARRANTIES
 
9.1
BIO HOLDING represents and warrants that it has the full right, power, and
authority to enter into and perform its obligations under this AGREEMENT and
grant to OMNI the license and other rights as set forth herein, and there are no
outstanding grants, licenses, encumbrances, liens, or agreements, entered into
by BIO HOLDING, either written or implied, inconsistent therewith or pursuant to
which this AGREEMENT or the parties’ performance hereunder would violate,
breach, or cause a default.

 
9.2
BIO HOLDING represents and warrants that the execution, delivery, and
performance of this AGREEMENT have been duly authorized by all necessary
corporate actions on the part of BIO HOLDING.

 
9.3
OMNI represents and warrants that it has the full right, power, and authority to
enter into and perform its obligations under this AGREEMENT, and there are no
outstanding grants, licenses, encumbrances, liens, or agreements, entered into
by OMNI, either written or implied, inconsistent therewith or pursuant to which
this AGREEMENT or the parties’ performance hereunder would violate, breach, or
cause a default.

 
9.4
OMNI represents and warrants that the execution, delivery, and performance of
this AGREEMENT have been duly authorized by all necessary corporate actions on
the part of OMNI.

 
9.5
Indemnification.  OMNI agrees to hold BIO HOLDING harmless from any claims by
third parties arising from a) the manufacture, performance, use, sale,
importation, or other disposition of LICENSED PRODUCTS or LICENSED TECHNOLOGY by
OMNI, and OMNI shall be fully responsible for all aspects of developing
expertise and proficiency with regard to manufacture, performance, use, and
sale, of LICENSED PRODUCTS and in this respect it shall indemnify, hold
harmless, and defend BIO HOLDING, and BIO HOLDING’s officers, directors,
representatives, employees, or agents against any and all claims, causes of
action, demands, judgments, settlements, expenses, or losses including, but not
limited to, reasonable attorneys’ fees and court costs arising out of or in
connection with: a) the design, development, manufacture, use, performance, or
sale of LICENSED TECHNOLOGY or LICENSED PRODUCTS; or b) the failure to perform
any obligations or responsibilities under this AGREEMENT.

 

 
- 8 -

--------------------------------------------------------------------------------

 



 
9.6
Disclaimer of Warranties.  Except as expressly set forth herein, EACH PARTY
EXPRESSLY DISCLAIMS, TO THE EXTENT ALLOWED BY APPLICABLE LAW, ANY AND ALL
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE
WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE (EVEN IF
INFORMED OF SUCH PURPOSE), NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS
OF THIRD PARTIES, OR ARISING FROM A COURSE OF DEALING, USAGE OR TRADE PRACTICES,
IN ALL CASES WITH RESPECT THERETO.

 
9.7
Limitation of Liability.  EXCEPT FOR BREACH OF PAYMENT TERMS UNDER ARTICLE III
OR FOR LIABILITY FOR BREACH OF ARTICLE VII, NEITHER PARTY SHALL BE ENTITLED TO
RECOVER FROM THE OTHER PARTY ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES IN CONNECTION WITH THIS AGREEMENT OR ANY LICENSE GRANTED HEREUNDER.

 
9.8
Nothing contained in this AGREEMENT shall be construed as:

 
 
(i)
a warranty or representation by BIO HOLDING as to the validity or scope of any
LICENSED PATENT; or

 
(ii)
a warranty or representation that any manufacture, sale, lease, use or other
disposition hereunder will be free from infringement of patents other than those
under which and to the extent to which licenses are in force hereunder; or

 
(iii)
an agreement to bring or prosecute actions or suits against third parties for
infringement or conferring any right to bring or prosecute actions or suits
against third parties for infringement; or

 
(iv)
conferring any right to use by either party, in advertising, publicity, or
otherwise, any trademark, trade name or name, or any contraction, abbreviation
or simulation thereof, of the other party; or

 
(v)
conferring by implication, estoppel or otherwise, upon OMNI, any license or
other right under any intellectual property or patent, except that expressly
granted hereunder.

 
 
ARTICLE X
 
 
[RESERVED]
 
 
 
 
ARTICLE XI
MISCELLANEOUS
 
11.1
Service Literature.  OMNI shall prominently display on any literature or other
materials (in paper, electronic or other format) distributed with or about any
LICENSED TECHNOLOGY, a notice indicating that the LICENSED TECHNOLOGY is
provided pursuant to a license from BIO HOLDING under the LICENSED PATENTS,
which patents are owned by BIO HOLDING.

 
11.2
Copies of Literature.  OMNI shall provide BIO HOLDING with copies of literature,
bulletins, and other customer materials, such as copies of web pages or other
electronic information used in connection with LICENSED TECHNOLOGY prior to the
public release of such information.

 
11.3
Acknowledgement Regarding Validity and Enforceability.  OMNI hereby acknowledges
that the LICENSED PATENTS are valid and enforceable and that all right, title
and interest in the LICENSED PATENTS belong to BIO HOLDING.  OMNI agrees that it
will not: (i) attack the title or right of BIO HOLDING in and to the LICENSED
PATENTS, (ii) attack the validity or enforceability of the LICENSED PATENTS,
(iii) attack the validity or enforceability of this AGREEMENT, or (iv) induce,
encourage or assist others in doing the foregoing.

 

 
- 9 -

--------------------------------------------------------------------------------

 



 
11.4
Construction.  This AGREEMENT has been negotiated by the parties and their
respective counsel. This AGREEMENT shall be interpreted fairly in accordance
with its terms and without any strict construction in favor of or against either
party. This AGREEMENT shall not be construed in favor or against either party by
reason of the authorship of any provisions hereof. The existence or absence of
any term or condition of this AGREEMENT shall not be used in the construction or
interpretation of any other agreement between the parties. The existence or
absence of any term or condition of any other agreement between the parties
shall not be used in the construction or interpretation of this AGREEMENT.

 
11.5
Notice Regarding Infringement.  OMNI shall promptly notify BIO HOLDING of any
third party that it reasonably believes to be infringing a LICENSED PATENT, and
will use reasonable efforts to provide to BIO HOLDING any non-confidential
information it has in support of such belief.  OMNI agrees to use its
commercially reasonable best efforts to cooperate, at BIO HOLDING’s expense,
with BIO HOLDING in any action for infringement of a LICENSED PATENT brought by
BIO HOLDING.

 
11.6
Best Efforts.  OMNI understands and acknowledges that market presence and the
royalties payable under Article 3.3 are an important factor in BIO HOLDING’s
decision to enter into this AGREEMENT.  Accordingly, OMNI covenants that it
will, in good faith, (i) commit itself to a thorough vigorous, and diligent
program of exploiting the LICENSED TECHNOLOGY in accordance with the best
business customs of the applicable industry or industries, so that full
utilization of the LICENSED TECHNOLOGY will result; and (ii) use its
commercially reasonable best efforts to develop expertise and proficiency in the
manufacture, use, performance and sale of LICENSED TECHNOLOGY in the FIELD OF
USE.

 
11.7
Markings.  OMNI shall use markings as BIO HOLDING may reasonably request from
time to time, including, but not limited to, marking the LICENSED TECHNOLOGY
and/or documentation related thereto with patent number(s).

 
11.8
Modification.  This AGREEMENT sets forth the entire agreement and understanding
between the parties as to the subject matter of this AGREEMENT and merges all
prior discussions between the parties, and no one of the parties shall be bound
by any modification of this AGREEMENT, or by any conditions, definitions,
warranties, or representations with respect to the subject matter of this
AGREEMENT, other than as expressly provided for herein, or as duly set forth on
or subsequent to the EFFECTIVE DATE in writing and signed by duly authorized
representatives of the party to be bound thereby.

 
11.9
Choice of Law.  This AGREEMENT and matters connected with the performance
thereof shall be construed, interpreted, applied and governed in all respects in
accordance with the laws of the State of Colorado.

 
11.10
Forum Selection.  The exclusive venue for any controversy or claim arising out
of or in connection with this AGREEMENT shall be in Denver County, Colorado  and
the parties hereto submit and consent to jurisdiction and venue in Denver
County, Colorado except to the extent preempted by federal jurisdiction in which
case such jurisdiction shall be in the Federal courts of Colorado

 
11.11
Arbitration.  Notwithstanding Article 11.10 above, other than injunctive relief
or pre-award attachment of assets which may, but need not be, pursued in a court
of law, the parties agree that any controversy or claim arising out of or in
connection with this AGREEMENT shall be submitted to binding arbitration in
Denver County, Colorado pursuant to the Rules of Arbitration of the American
Arbitration Association (AAA) by an arbitral tribunal comprised of three
arbiters.  Each party shall nominate one arbiter appointed in accordance with
the Rules.  If a party fails to nominate an arbiter within thirty (30) days from
the date on which the claimant’s demand for arbitration has been communicated to
the other party, the AAA shall make such appointment.  The two arbiters so
appointed shall agree upon a third arbiter who shall act as chair of the
arbitral tribunal.  If the two arbiters fail to nominate a chair within
forty-five (45) days from the second of the two appointments, the AAA shall
select the chair.  The language of the arbitration shall be in English.  The
parties agree to exclude any right to appeal to any court of law on the merits
of the dispute, and judgment on the award rendered by the arbitrators may be
entered in any court having jurisdiction over the award, either of the parties,
or their assets.  The Arbitrator may award reasonable attorneys fees and cost to
the prevailing party.

 

 
- 10 -

--------------------------------------------------------------------------------

 



 
11.12
Equitable Remedies.  OMNI acknowledges that its failure to perform any of the
material terms or conditions of this AGREEMENT shall result in immediate and
irreparable damage to BIO HOLDING.  OMNI also acknowledges that there may be no
adequate remedy at all for such failures and that in the event thereof, BIO
HOLDING shall be entitled to equitable relief in the nature of an injunction,
pre-award attachment of assets, and/or other equitable remedies.

 
11.13
Intentionally Omitted

 
11.14
Relationship of Parties.  The parties acknowledge that their business operations
are completely independent and nether party shall at any time hold itself out as
an agent or representative of the other party.  No partnership, joint venture,
or other relationship shall be deemed to exist by virtue of this AGREEMENT.

 
11.15
Independent Terms.  All the terms of this AGREEMENT shall be independent and
unconditional so that the performance of any one term shall not be subject to
any set off or counterclaim.

 
11.16
Severability.  In the event any clause or term of this AGREEMENT is determined
to be void, invalid, or unenforceable, the clause shall be stricken to the
extent necessary in order to overcome the limitation and as revised this
AGREEMENT shall remain in full force and effect.

 
11.17
Headings.  The headings contained within this AGREEMENT are for convenience and
reference purposes only.  They do not form a part hereof and shall not affect
the meaning or interpretation of this AGREEMENT.

 
11.18
Further Assurances.  The parties hereto shall execute such further documents and
perform such further acts as may be necessary to comply with the terms of this
AGREEMENT and consummate the transactions herein provided.

 
11.19
Force Majeure.  Neither party shall be held responsible if the fulfillment of
any terms or provisions of this AGREEMENT are delayed or prevented by wars,
revolutions, fires, floods, acts of God, acts of terrorism whether actual or
threatened, or other causes similar to those enumerated and not within the
control of the party whose performance is interfered with, and which by the
exercise of reasonable diligence, the party is unable to prevent.

 
11.20
Counterparts.  This AGREEMENT may be executed in counterparts (and evidenced by
facsimile signatures), each of which will be deemed an original and all of which
together constitute one instrument.

 


 


[THIS PORTION INTENTIONALLY LEFT BLANK]



 











 
- 11 -

--------------------------------------------------------------------------------

 

IN WITNESS HEREOF, each party hereto acknowledges that the representative named
below has the authority to execute this AGREEMENT on behalf of the respective
party to form a legally binding contract and has caused this AGREEMENT to be
duly executed on its behalf.




BIO HOLDING, INC.
OMNI BIO PHARMACEUTICAL,, INC.
 
 
By:      ____________________________
Name:  ______________________________                                                              
Title:    ______________________________                                                            
Dated: ______________________________                                                               
By:      ____________________________
Name:  ______________________________                                                              
Title:    ______________________________                                                            
Dated:  ______________________________                                                              




 
- 12 -

--------------------------------------------------------------------------------

 

EXHIBIT A
 
 
 

 
- 13 -

--------------------------------------------------------------------------------

 

EXHIBIT B
LICENSED PATENTS


 
 
U.S. Patent Application No. 12/051,373, filed March 19, 2008, entitled “Methods
and Compositions for Treating Diabetes” which is a continuation application of
Application 09/518,081 filed on March 03, 2000 and Provisional Application No.
60/127,167, filed March 05, 1999.

 

- 14 -
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 